ORDER MODIFYING OPINION
The opinion of this court of March 14, 1988, 841 F.2d 993 (9th Cir.1988) is amended as follows:
The last sentence of section II, 841 F.2d at 998, is amended by deleting the period and accompanying footnote nine following the word “trial,” and adding the following words: “ * * * on the issue of liability and the application of the Keegan standard.9 We leave to the sound discretion of the experienced trial judge the decision whether under all the circumstances there should be a full trial on other issues.”
The opinion is further amended in part IV, 841 F.2d at 1000, by striking the period following the word “trial” at the end of that paragraph and adding thereto the words “on the issue of liability and the application of the Keegan standard.”